Citation Nr: 0313330	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-20 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left leg, with a fracture of the 
lateral plateau, left tibia, status post arthrotomy, and 
arthritis.

3.  Entitlement to a compensable evaluation for left ear 
hearing loss.

[The issue of entitlement to service connection for a low 
back disorder, to include as secondary to a service-connected 
left knee disorder, also on appeal, will be addressed in a 
separate and forthcoming Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967 and is a recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The veteran also initiated an 
appeal on the issue of entitlement to an initial evaluation 
in excess of 10 percent for tinnitus, but he withdrew this 
claim from consideration during his October 2000 VA hearing.

The Board observes that the veteran has also completed an 
appeal as to the issue of entitlement to service connection 
for a low back disorder, to include as secondary to a 
service-connected left knee disorder.  However, the Board has 
decided to solicit an opinion from the Veterans Health 
Administration (VHA) regarding this claim.  A separate Board 
decision addressing this claim will be issued following 
receipt of the VHA opinion.

Also, in a February 2003 brief, the veteran's representative 
argued that the claim for an increased evaluation for 
residuals of a shell fragment wound of the left leg was 
inextricably intertwined with "clear and unmistakable 
error" (CUE) in the October 1968 rating decision assigning a 
10 percent evaluation for this disability.  However, the 
Board would point out to the representative that the 
increased rating claim currently on appeal concerns the 
present level of disability, as the current claim was 
received in 1998, and the matter of the propriety of the 
initial rating is therefore not "inextricably intertwined" 
with the claim on appeal; the two issues can be addressed 
separately.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).   As such, the Board refers the issue of CUE in the 
October 1968 rating decision back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's PTSD is less than severe in degree, with 
some suicidal thoughts but no plan, sleep deprivation, 
flashbacks, nightmares, intrusive thoughts, an appropriate 
affect, and fair judgment.  

3.  The veteran's left lower extremity disorder is productive 
of pain with motion and crepitus, but there is no evidence of 
significant limitation of left knee motion or instability.

4.  Audiological testing has revealed that the veteran's 
average left ear pure tone threshold loss is 62.5 decibels, 
and a Maryland CNC test has revealed speech recognition of 52 
percent; significantly, service connection is not in effect 
for right ear hearing loss.





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the left leg, with 
a fracture of the lateral plateau, left tibia, status post 
arthrotomy, and arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Code 5010 (2002).

3.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 
4.86 (2002); 38 C.F.R. §§ 4.85 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him comprehensive VA 
examinations addressing the nature and extent of his service-
connected disabilities.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the August 2000 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 2002).  
In this issuance, the RO provided the veteran with the 
relevant diagnostic criteria for evaluating his service-
connected disabilities, thus informing him of the type of 
symptoms that would have to be shown by the evidence of 
record for his claims to be granted.  The RO also cited to 
the provisions of 38 C.F.R. § 3.159 (2001), indicating that 
the VA would obtain all identifiable medical records 
(providing that the veteran provided signed releases, as 
necessary) and that, if such efforts proved unsuccessful, the 
VA would inform the veteran that it was his ultimate 
responsibility to furnish such evidence.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claims under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  However, given the 
extent of the development and notification accomplished by 
the RO, the Board finds that full compliance with the 
provisions of these newly enacted laws has already been 
achieved in this case.  As such, the Board is satisfied that 
no prejudice to the veteran will result from an adjudication 
of his claims in this Board decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

III.  PTSD

In the appealed May 1999 rating decision, the RO granted 
service connection for post-traumatic stress disorder and 
assigned a 10 percent evaluation, effective from June 1998.  

The RO based the assigned 10 percent evaluation on the 
results of a September 1998 VA psychiatric examination 
(conducted at a private facility).  During this examination, 
the veteran complained of nightmares of Vietnam, hot and cold 
sweats, sleeping problems, impatience with others, anxiety, 
and depression.  Upon examination, the examiner noted no 
evidence of severe impairment in thought processes or 
communication, no delusions or hallucinations, no 
inappropriate behavior, no severe memory loss, no obsessive 
or ritualistic behavior, and no suicidal or homicidal 
thoughts or plans.  The veteran's ability to maintain 
personal hygiene was described as fair.  Although he stated 
that he sometimes felt like he was still in Vietnam, this 
feeling did not occur on a regular basis.  The rate and flow 
of his speech were coherent and logical, with no obscure 
patterns.  There was no evidence of panic attacks.  The 
veteran's mood was mildly depressed, with mild anxiety.  The 
examiner diagnosed mild PTSD and assigned a GAF score of 70.  
Upon reviewing the veteran's symptoms, the examiner concluded 
that the veteran would be able to continue in his present 
occupation as a sales representative.

The veteran received VA outpatient mental health treatment on 
multiple occasions in 1998 and 1999.  In September 1998, he 
described intrusive recollections of traumatic experiences, 
only three to four hours of sleep per night, loss of 
concentration, and forgetfulness.  He admitted suicidal and 
homicidal ideas but denied intent or plans.  In March 1999, 
he reported hypervigilance and poor concentration.  

In November 2000, the veteran underwent a further VA 
psychiatric examination (at a private facility).  During this 
examination, he reported nightmares, "feeling chased by 
enemies," extreme hypervigilance, trouble falling asleep, 
intrusive memories, flashbacks, increased hyperactivity and 
startle response, having no close friends, feeling depressed, 
occasional "fleeting" thoughts of suicide with no actual 
intent of harming himself, no plan or intent to kill others, 
and sometimes waking up in a partial panic attack.  The 
veteran reported that he was still working in computer sales 
and stated that he believed that he had "lost a lot of 
business" due to his PTSD, specifically as a result of 
forgetting names and being disorganized.  

Upon examination, there was some obvious psychomotor 
agitation, and the veteran appeared to be somewhat anxious 
and mildly hypervigilant.  There was no bizarre or psychotic 
thought content.  The veteran did report intermittent 
suicidal thinking, with no actual recent homicidal or 
paranoid thinking.  Some misperceptions associated with 
flashbacks were noted.  The veteran's mood and affect was 
serious, appropriate to topic, and not tearful.  He was 
oriented, except for his forgetting the exact date.  Insight 
and judgment were noted to be fair.  The examiner diagnosed 
PTSD and major depression and assigned a GAF score of 52, 
with a score of 52 noted for PTSD and a score of 54 assigned 
for major depression. 

In discussing the examination findings, the examiner found 
"at least" moderate social and occupational impairment.  
Despite the noted loss of business, the veteran was found to 
still be able to work.  The examiner found the veteran's 
major depression to be related to service and suggested that 
psychiatric care was of "greater necessity for him at this 
time."  Overall, the examiner found that the veteran's 
functioning was between moderately and severely impaired, 
within the moderate range but "more toward the serious end 
of the moderate range."  

During his October 2000 VA hearing, the veteran noted that 
his PTSD had caused him to miss "a lot of work" (he was 
still working in sales) and had affected his memory and his 
relationship with his wife.

Subsequently, the RO, in a May 2001 decision, increased the 
evaluation for PTSD to 50 percent, effective from June 1998 
(the date of claim).  As the 50 percent evaluation represents 
less than the maximum available under applicable diagnostic 
criteria, the veteran's claim for an increased evaluation 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The RO has assigned the veteran's 50 percent evaluation for 
PTSD under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Under this section, a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, the Board is mindful that the veteran's PTSD 
has been characterized as being at the "serious end of the 
moderate range," and the assigned GAF score of 52, under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), is 
consistent with that characterization.  As to specific 
symptoms, the Board notes that the veteran has reported sleep 
deprivation, flashbacks, nightmares, and intrusive thoughts.  
However, his affect was found to be appropriate, and his 
judgment was described as fair.  All of this symptomatology 
is consistent with an evaluation of not more than 50 percent.

Indeed, the only specific symptom for a 70 percent disorder 
suggested by the evidence of record is the veteran's 
complaint of intermittent suicidal thoughts.  While the Board 
acknowledges this complaint, it is also apparent from the 
record that the veteran has expressed no intention of 
following through on a plan of suicide.  Therefore, the Board 
does not find that this symptom, in and of itself, is 
sufficient to warrant a 70 percent evaluation for PTSD.

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 50 
percent for PTSD, and the claim is denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).



IV.  Left lower extremity disorder

In an October 1968 rating decision, the RO granted service 
connection for residuals of a left leg shrapnel wound, with 
arthritis of the left knee, in view of in-service evidence of 
this injury.  A 10 percent evaluation was assigned, effective 
from December 1967.  This evaluation has since remained in 
effect and is at issue in this case.

The veteran underwent a VA examination (at a private 
facility) in September 1998, during which he complained of 
left leg collapsing, cramps, and flare-ups.  The examination 
revealed range of motion of the left knee from zero to 140 
degrees, with a scar on the left knee and mild crepitus.  An 
x-ray revealed osteoarthritis and degenerative joint disease 
involving the lateral and patellofemoral components, but no 
acute fractures.  The examiner further noted that the veteran 
had complaints of pain on prolonged walking and standing.  
Although the examiner opined that the veteran's activities of 
daily living were affected because he could not squat, 
crouch, kneel, or bend his knees, especially on a repetitive 
basis, he was noted to have nevertheless worked as a salesman 
for 25 years.

During a subsequent VA examination, conducted in December 
2000 (at a private facility), the veteran described pain, 
weakness, stiffness, recurrent subluxation, swelling, 
inflammation, instability, dislocation, locking, fatigue, and 
lack of endurance in the left knee.  Also, he described 
severe cramps in the left thigh and calf that occurred two to 
four times per week.  A knee examination revealed no evidence 
of heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, weakness, or laxity.  A 2.5 centimeter 
scar on the lateral aspect of the left knee was entirely 
asymptomatic, other than some minimal disfigurement.  Range 
of motion testing revealed motion from zero to 135 degrees, 
with pain at 135 degrees.  The examiner described such motion 
as limited by pain and noted that pain was the major 
"functional impact" on the veteran.  However, the veteran's 
functions of standing and walking were found to not be 
limited.  A neurological evaluation was unremarkable.  X-rays 
revealed mild degenerative arthritis of the left knee and 
minimal degenerative changes of the left patellofemoral 
joint.  The diagnoses were status post shell fragment injury 
to the left leg and knee, with a fracture of the lateral 
plateau and residuals consisting of minimal disfigurement and 
mild degenerative arthritis of the left knee, with minimal 
degenerative changes of the left patellofemoral joint.  The 
examiner further noted that the veteran was limited in 
running, prolonged walking, standing, kneeling, and bending 
and that his knee disorder might interfere with his ability 
to perform his occupation as a salesman.  No evidence of 
muscle or tendon injury was noted.  

During his October 2000 VA hearing, the veteran testified 
that his left knee was very painful and that he had to shift 
his weight to the right knee to compensate for that pain.

The RO has assigned a 10 percent evaluation for the veteran's 
left lower extremity disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Under this section, arthritis 
due to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this code section, degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

A review of the veteran's recent VA examination reports 
reflect that his left lower extremity disorder has been 
productive of significant pain and crepitus, including with 
motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45 (2002).  However, these examination 
reports also indicate only very minimally limited motion of 
the left knee and no abnormal movement, instability, 
weakness, or laxity.  Specifically, there is no evidence of 
ankylosis in a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees (the criteria for 
a 30 percent evaluation under Diagnostic Code 5256); moderate 
recurrent subluxation or lateral instability (the criteria 
for a 20 percent evaluation under Diagnostic Code 5257); 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint (the criteria 
for a 20 percent evaluation under Diagnostic Code 5258); 
flexion limited to 30 degrees (the criteria for a 20 percent 
evaluation under Diagnostic Code 5260); and extension limited 
to 15 degrees (the criteria for a 20 percent evaluation under 
Diagnostic Code 5261).

In the August 2000 Statement of the Case, the RO also cited 
to 38 C.F.R. § 4.73, Diagnostic Code 5314 (2002), concerning 
Muscle Group XIV.  Under this section, a 30 percent 
evaluation is warranted for a moderately severe muscle 
injury.  Under 38 C.F.R. § 4.56 (2002), a moderately severe 
muscle injury is productive of such objective findings as 
exit scars indicating the track of the missile through one or 
more muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and positive evidence 
of impairment demonstrated by tests of strength and 
endurance.  However, the veteran's VA examinations, notably 
his December 2000 VA examination, revealed essentially no 
impairment specific to any muscle injury; rather, the noted 
symptoms were related to the left knee joint.  Therefore, 
there is no basis for an increased evaluation under 
Diagnostic Code 5314.

Finally, since there is no objective evidence of instability, 
there is no basis for the assignment of a separate evaluation 
for such symptomatology.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (August 14, 1998).

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation greater than 10 percent for 
his residuals of a shell fragment wound of the left leg, with 
a fracture of the lateral plateau, left tibia, status post 
arthrotomy, and arthritis, and this claim must be denied.  
Again, as the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) 
(West 2002) are not applicable.



V.  Left ear hearing loss

In an October 1968 rating decision, the RO granted service 
connection for left ear hearing loss on the basis of this 
disability (although not right ear hearing loss) being shown 
on examination immediately following service.  A zero percent 
evaluation was assigned, effective from October 1968.  This 
evaluation has since remained in effect and is at issue in 
this case.

The veteran's October 1998 VA examination (performed at a 
private facility) revealed the following pure tone thresholds 
(in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
--
5
20
35
25
LEFT
--
10
75
80
80

The average pure tone thresholds were noted to be 21.25 on 
the right and 61.25 on the left.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 52 percent in the left ear.  The examiner diagnosed 
bilateral sensorineural hearing loss that was moderately 
severe in the left ear.

The veteran's December 2000 VA audiological examination 
(performed at a private facility) revealed the following pure 
tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
25
LEFT
15
10
80
75
85

The average pure tone thresholds (for the frequencies from 
1000 to 4000 Hertz) were noted to be 21.25 in the right ear 
and 62.50 in the left ear.  Speech discrimination testing 
scores were 100 percent in the right ear and 64 percent in 
the left ear.  The diagnosis was a mild high frequency 
sensorineural hearing loss above 2000 Hertz in the right ear 
and a mild-to-severe high frequency sensorineural hearing 
loss above 1500 Hertz in the left ear.

During his October 2000 VA hearing, the veteran stated that 
his left ear hearing loss was so severe that he couldn't use 
the ear in speaking on the phone.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2002).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 (2002)) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b) (2002).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85 (2002)) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100 (2002).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a numerical 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383 (2002).  38 C.F.R. § 4.85(f) 
(2002).

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, effective as of June 10, 1999.  See 38 C.F.R. 
§ 4.86 (2002); 38 C.F.R. §§ 4.85, 4.85a (1998); see also 64 
Fed. Reg. 25202-25210 (1999).  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a subsequent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is found to be a liberalizing 
provision, as compared to the prior law or regulation, the 
Board should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).  

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86 (2002).  

In this case, the sharp discrepancy between the veteran's 
left ear decibel loss at 1000 Hertz and that at 2000 Hertz 
signifies an "unusual pattern."  As such, it is incumbent 
upon the Board to determine the Roman numeral designation 
from either Table VI or Table VIA (pure tone threshold 
average only), whichever results in the higher evaluation.  

With regard to each finding, the Board has considered the 
most severe scores shown during the pendency of this appeal.  
As such, the average pure tone thresholds were 62.5 decibels 
in the left ear (from the December 2000 VA examination), 
while speech audiometry revealed speech recognition ability 
of 52 percent in the left ear (from the October 1998 VA 
evaluation).  This equates to Level VII hearing under Table 
VI and Level IV hearing under Table VIA.  As such, the Board 
will utilize for evaluation purposes Level VII hearing, under 
Table VI. 

However, as indicated above, service connection for the right 
ear is not presently in effect, and a Level I numerical 
designation is warranted for that ear.  Applying these 
designations under Table VII, a zero percent evaluation 
remains warranted.

The Board would point out that the veteran's lay assertions 
of decreased hearing are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation, such as recent 
audiological testing reports.  

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable evaluation for left ear 
hearing loss, and the claim is denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) (West 2002) are not 
applicable.

VI.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities addressed in this 
decision have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 50 percent for PTSD is denied.

The claim of entitlement to an increased evaluation for 
residuals of a shell fragment wound of the left leg, with a 
fracture of the lateral plateau, left tibia, status post 
arthrotomy, and arthritis, is denied.

The claim of entitlement to a compensable evaluation for left 
ear hearing loss is denied.

	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

